Title: From Thomas Jefferson to William Drayton, 30 July 1787
From: Jefferson, Thomas
To: Drayton, William



Sir
Paris July 30. 1787.

Having observed that the consumption of rice in this country, and particularly in this Capital was very great, I thought it my duty to inform myself from what markets they draw their supplies, in what proportion from ours, and whether it might not be practicable to increase that proportion. This city being little concerned in foreign commerce, it is difficult to obtain information on particular branches of it in the detail. I addressed myself to the retailers of rice, and from them received a mixture of truth and error, which I was unable to sift apart in the first moment. Continuing however my enquiries, they produced at length this result; that the dealers here were in the habit of selling two qualities of rice, that of Carolina, with which they were supplied chiefly from England, and that of Piedmont; that the Carolina rice was long, slender, white and transparent, answers well when prepared with milk, sugar &c. but not so well when prepared au gras; that that of Piedmont was shorter, thicker, and less white, but that it preserved it’s form better when dressed au gras, was better tasted, and therefore preferred by good judges for those purposes; that the consumption of rice in this form was much the most considerable, but that the superior beauty of the Carolina rice, seducing the eye of those purchasers who are attached to appearances, the demand for it was upon the whole as great as for that of Piedmont. They supposed this difference of quality to proceed from a difference of management; that the Carolina rice was husked with an instrument which broke it more, and that less pains were taken to separate the broken from the unbroken grains, imagining that it was the broken grains which dissolved in oily preparations; that the Carolina rice costs them somewhat less than that of Piedmont; but that being obliged to sort the whole grains from the broken, in order to satisfy the taste of their customers, they ask and receive as much for the first quality of Carolina, when sorted, as for the rice of Piedmont; but the 2d. and 3d. qualities obtained by sorting are sold much cheaper.The objection to the Carolina rice then being that it crumbles, in certain forms of preparation, and this supposed to be the effect of a less perfect machine for husking, I  flattered myself I should be able to learn what might be the machine of Piedmont when I should arrive at Marseilles, to which place I was to go in the course of a tour through the seaport towns of this country. At Marseilles however they differed as much in the account of the machine, as at Paris they had differed about other circumstances. Some said it was husked between millstones, others between rubbers of wood in the form of millstones, others of cork. They concurred in one fact however, that the machine might be seen immediately on crossing the Alps. This would be an affair of three weeks. I crossed them, and went thro the rice country from Vercelli to Pavia, about 60 miles. I found the machine to be absolutely the same with that used in Carolina, as well as I could recollect a description which Mr. E. Rutledge had given me of it. It is on the plan of a powder mill. In some of them indeed they arm each pestle with an iron tooth, consisting of 9. spikes hooped together, which I do not remember in the description of Mr. Rutlege. I therefore had a tooth made which I have the honor of forwarding you with this letter; observing at the same time that as many of their machines are without teeth as with them, and of course that the advantage is not very palpable.It seems to follow then that the rice of Lombardy (for tho’ called Piedmont rice, it does not grow in that country, but in Lombardy) is of a different species from that of Carolina, different in form, in colour, and in quality. We know that in Asia they have several distinct species of this grain. Monsr. Poivre, a farmer general of the Isle of France, in travelling through several countries of Asia, observed with particular attention the objects of their agriculture, and he tells us that in Cochinchina they cultivate 6. several kinds of rice, which he describes, three of them requiring water, and three growing on highlands. The rice of Carolina is said to have come from Madagascar, and DePoivre tells us it is the white rice which is cultivated there. This favors the probability of it’s being of a different species originally from that of Piedmont, and time, culture and climate may have made it still more different. Under this idea I thought it would be well to furnish you with some of the Piedmont rice unhusked, but was told it was contrary to the laws to export it in that form. I took such measures as I could however to have a quantity brought out, and lest these should fail I brought myself a few pounds. A part of this I have addressed to you by the way of London; a part comes with this letter; and I shall send another parcel by some other conveyance to prevent the danger of miscarriage. Any one of them arriving safe may serve to put in  seed, should the society think it an object. This seed too, coming from Vercelli, where the best rice is supposed to grow, is more to be depended on than what may be sent me hereafter.There is a rice from the Levant which is considered as of a quality still different, and some think it superior to that of Piedmont. The troubles which have existed in that country for several years back have intercepted it from the European market, so that it is become almost unknown. I procured a bag of it however at Marseilles, and another of the best rice of Lombardy, which are on their way to this place, and when arrived, I will forward you a quantity of each, sufficient to enable you to judge of their qualities when prepared for the table. I have also taken measures to have a quantity of it brought from the Levant, unhusked. If I succeed, it shall be forwarded in like manner. I should think it certainly advantageous to cultivate in Carolina and Georgia the two qualities demanded at market; because the progress of culture with us may soon get beyond the demand for the white rice; and because too there is often a brisk demand for the one quality, when the market is glutted with the other. I should hope there would be no danger of losing the species of white rice by a confusion with the other. This would be a real misfortune, as I should not hesitate to pronounce the white, upon the whole, the most precious of the two for us.
The dry rice of Cochinchina has the reputation of being whitest to the eye, best flavored to the taste, and most productive. It seems then to unite the good qualities of both the others known to us. Could it supplant them, it would be a great happiness, as it would enable us to get rid of those ponds of stagnant water so fatal to human health and life. But such is the force of habit, and caprice of taste, that we could not be sure beforehand it would produce this effect. The experiment however is worth trying, should it only end in producing a third quality, and increasing the demand. I will endeavor to procure some to be brought from Cochinchina. The event however will be incertain and distant.
I was induced, in the course of my journey thro’ the South of France, to pay very particular attention to the objects of their culture, because the resemblance of their climate to that of the Southern parts of the United states, authorizes us to presume we may adopt any of their articles of culture which we would wish for. We should not wish for their wines, tho they are good and abundant. The culture of the vine is not desireable in lands capable of producing any thing else. It is a species of gambling, and of  desperate gambling too, wherein, whether you make much or nothing, you are equally ruined. The middling crop alone is the saving point, and that the seasons seldom hit. Accordingly we see much wretchedness amidst this class of cultivators. Wine too is so cheap in these countries that a labourer with us, employed in the culture of any other article, may exchange it for wine, more and better than he could raise himself. It is a resource for a country, the whole of whose good soil is otherwise employed, and which still has some barren spots and a surplus of population to employ on them. There the vine is good, because it is something in the place of nothing. It may become a resource to us at a still earlier period: when the increase of population shall increase our productions beyond the demand for them both at home and abroad. Instead of going on to make a useless surplus of them, we may employ our supernumerary hands on the vine. But that period is not yet arrived.
The Almond tree is also so precarious that none can depend for subsistence on it’s produce, but persons of capital.
The Caper, tho a more tender plant, is more certain in it’s produce, because a mound of earth, of the size of a cucumber hill, thrown over the plant in the fall, protects it effectually against the cold of the winter. When the danger of frost is over in the spring, they uncover it and begin it’s culture. There is a great deal of this in the neighborhood of Toulon. The plants are set about 8. feet apart, and yeild one year with another about 2 ℔. of capers each, worth on the spot 6d. sterl. the pound. They require little culture, and this may be performed either with the plough or hoe. The principal work is the gathering of the fruit, as it forms. Every plant must be picked every other day from the last of June till the middle of October. But this is the work of women and children. The plant does well in any kind of soil, which is dry or even in walls where there is no soil, and they last the life of a man. Toulon would be the proper port to apply for them. I must observe that the preceding details cannot be relied on with the fullest certainty, because in the canton where this plant is cultivated the inhabitants speak no written language, but a medley which I could understand but very imperfectly.
The fig and the mulberry are so well known in America, that nothing need be said of them. Their culture too is by women and children, and therefore earnestly to be desired in countries where there are slaves. In these, the women and children are often employed in labours disproportioned to their sex and age. By presenting to the master objects of culture, easier and equally beneficial,  all temptation to misemploy them would be removed, and the lot of this tender part of our species be much softened. By varying too the articles of culture, we multiply the chances for making something, and disarm the seasons in a proportionable degree of their calamitous effects.
The Olive is a tree the least known in America, and yet the most worthy of being known. Of all the gifts of heaven to man, it is next to the most precious, if it be not the most precious. Perhaps it may claim a preference even to bread; because there is such an infinitude of vegetables which it renders a proper and comfortable nourishment. In passing the Alps at the Col de Tende, where they are mere masses of rock, wherever there happens to be a little soil, there are a number of olive trees, and a village supported by them. Take away these trees, and the same ground in corn would not support a single family. A pound of oil which can be bought for 3d. or 4d. sterling is equivalent to many pounds of flesh by the quantity of vegetables it will prepare and render fit and comfortable food. Without this tree the county of Provence and territory of Genoa would not support one half, perhaps not one third, their present inhabitants. The nature of the soil is of little consequence, if it be dry. The trees are planted from 15. to 20. f. apart, and, when tolerably good, will yeild 15. or 20. ℔. of oil yearly, one with another. There are trees which yeild much more. They begin to render good crops at 20. years old, and last till killed by cold, which happens at some time or other even in their best positions in France. But they put out again from their roots. In Italy I am told they have trees 200 years old. They afford an easy but constant employment thro’ the year, and require so little nourishment that, if the soil be fit for any other production, it may be cultivated among the olive trees, without injuring them. The Northern limits of this tree are the mountains of the Cevennes from about the meridian of Carcassonne to the Rhone, and from thence the Alps and Appennines as far as Genoa, I know, and how much farther I am not informed. The shelter of these mountains may be considered as equivalent to a degree and a half of latitude at least; because Westward of the commencement of the Cevennes there are no olive trees in 43½° or even 43.° of latitude; whereas we find them now on the Rhone at Pierrelatte in 44½° and formerly they were at Tains, above the mouth of the Isere in 45.° sheltered by the near approach of the Cevennes and Alps, which only leave there a passage for the Rhone. Whether such a shelter exists, or not, in the states of South Carolina and Georgia, I know not. But this we  may say, either that it exists, or that it is not necessary there: because we know that they produce the orange in open air; and wherever the Orange will stand at all, experience shews that the Olive will stand well; being a hardier tree. Notwithstanding the great quantities of oil made in France, they have not enough for their own consumption, and therefore import from other countries. This is an article, the consumption of which will always keep pace with it’s production. Raise it; and it begets it’s own demand. Little is carried to America because Europe has it not to spare. We therefore have not learnt the use of it. But cover the Southern states with it, and every man will become a consumer of oil, within whose reach it can be brought in point of price. If the memory of those persons is held in great respect in South Carolina who introduced there the culture of rice, a plant which sows life and death with almost equal hand, what obligations would be due to him who should introduce the Olive tree, and set the example of it’s culture! Were the owner of slaves to view it only as the means of bettering their condition, how much would he better that by planting one of those trees for every slave he possessed! Having been myself an eyewitness to the blessings which this tree sheds on the poor, I never had my wishes so kindled for the introduction of any article of new culture into our own country. South Carolina and Georgia appear to me to be the states wherein it’s success, in favorable positions at least, could not be doubted, and I flattered myself it would come within the views of the society for agriculture to begin the experiments which are to prove it’s practicability. Carcassonne is the place from which the plants may be most certainly and cheaply obtained. They can be sent from thence by water to Bordeaux, where they may be embarked on vessels bound for Charleston. There is too little intercourse between Charleston and Marseilles to propose this as the port of exportation. I offer my service to the society for the obtaining and forwarding any number of plants which may be desired.
Before I quit the subject of climates, and the plants adapted to them, I will add as a matter of curiosity, and of some utility too, that my journey thro’ the Southern parts of France and the territory of Genoa, but still more the crossing of the Alps, enabled me to form a scale of the tenderer plants, and to arrange them according to their different powers of resisting cold. In passing the Alps at the Col de Tende, we cross three very high mountains successively. In ascending, we lose these plants one after another as we rise and find them again in the contrary order, as we descend on  the other side, and this is repeated three times. Their order, proceeding from the tenderest to the hardiest, is as follows: Caper, Orange, Palm, Aloe, Olive, Pomegranate, Walnut, Fig, Almond. But this must be understood of the plant only: for as to the fruit, the order is somewhat different. The Caper, for example, is the tenderest plant, yet, being so easily protected, it is among the most certain in it’s fruit. The Almond, the hardiest plant, loses it’s fruit the oftenest, on account of it’s forwardness. The Palm, hardier than the Caper and Orange, never produces perfect fruit here.
I had the honour of sending you the last year some seeds of the Sulla of Malta, or Spanish St. foin. Lest that should have miscarried, I now pack with the rice a cannister of the same kind of seed raised by myself. By Colo. Franks, in the month of Feb. last I sent a parcel of acorns of the Cork oak, which I desired him to ask the favor of the Delegates of South Carolina in Congress to forward to you.
I have the honour to be with sentiments of the most perfect esteem and respect Sir Your most obedt. & most humble servt.,

Th: Jefferson

